Cook, J.,
dissenting. I respectfully dissent because the notice required by the sales tax assessment section is controlled by the requirements in R.C. 5703.37, which is applicable to every required notice served by the Department of Taxation. I do not believe there is any conflict in the service requirements of R.C. 5703.37 and 5739.13, and thus an analysis of “special” versus “general” is inapposite.
R.C. 5703.37 is part of the chapter titled “Department of Taxation,” which is situated in R.C. Title 57 immediately after the definitions chapter. It applies to ll[e]very order or notice, service of which is required.” (Emphasis added.) The other code section in question, R.C. 5739.13, requires a notice. Thus, a sales tax assessment notice issued pursuant to R.C. 5739.13 must comply with R.C. 5703.37 unless the two sections conflict in some way. They do not. Both require certified mail or personal service. But only R.C. 5703.37 sets forth the particular requirements for directing service where, as here, the notice is required to go to a “corporation affected thereby.”
In this case, the notice of assessment was defective because it was directed to Schindler Elevator Company rather than an officer or agent upon whom a summons could be served, as prescribed by R.C. 5703.37. Service was not effected under either statute until notice was received by the appropriate officer or agent, John Impellizzeri, on July 26, 1996, the same day the petition for reassessment was filed.
Reading the relevant statutes in tandem, then, and giving effect to both, I would hold that Schindler’s petition for reassessment in this case was timely. The decision of the Board of Tax Appeals should be reversed.
Pfeifer and Lundberg Stratton, JJ., concur in the foregoing dissenting opinion.